In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1085V
                                   Filed: December 14, 2015
                                          Unpublished

****************************
CAROL ENNIS,                               *
                                           *
                     Petitioner,           *       Damages Decision Based on Proffer;
                                           *       Influenza (“Flu”) Vaccination; Shoulder
                                           *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                        *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                        *       (“SPU”)
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

      On September 28, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that her September 9, 2014 influenza
vaccination caused her to suffer from shoulder injuries. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On December 14, 2015, a ruling on entitlement was issued, finding petitioner
entitled to compensation for shoulder injury related to vaccine administration [“SIRVA”].
On December 11, 2015, respondent filed a proffer on award of compensation [“Proffer”]
indicating that petitioner should be awarded $95,000.00. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Based on the


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $95,000.00 in the form of a check payable to
petitioner, Carol Ennis. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
           Case 1:15-vv-01085-UNJ Document 15 Filed 12/11/15 Page 1 of 2



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
CAROL ENNIS,                        )
                                    )
            Petitioner,             )
                                    )   No. 15-1085V (ECF)
v.                                  )   Chief Special Master Dorsey
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
            Respondent.             )
____________________________________)

                          PROFFER ON AWARD OF COMPENSATION 1

I.       Procedural History

                  On September 28, 2015, Carol Ennis (“petitioner”) filed a Petition for

compensation under the National Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C.

§§ 300aa-1 to -34 (“Vaccine Act”). Petitioner alleges that she suffered from a right shoulder

injury as a result of receiving an influenza vaccine on September 9, 2014. Petition at preamble.

Petitioner alleges a theory based on causation-in-fact.

         On December 11, 2015, respondent filed her Vaccine Rule 4(c) report, conceding

causation-in-fact for petitioner’s SIRVA.

II.      Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$95,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.




1
 This Proffer does not include attorneys’ fees and costs, which the parties intend to discuss after the Damages
Decision is issued.
            Case 1:15-vv-01085-UNJ Document 15 Filed 12/11/15 Page 2 of 2



III.     Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $95,000.00, in the form of a check payable to petitioner. 2

Petitioner agrees.



                                                       Respectfully submitted,

                                                       BENJAMIN C. MIZER
                                                       Principal Deputy Assistant Attorney General

                                                       RUPA BHATTACHARYYA
                                                       Director
                                                       Torts Branch, Civil Division

                                                       VINCENT J. MATANOSKI
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       MICHAEL P. MILMOE
                                                       Senior Trial Counsel
                                                       Torts Branch, Civil Division

                                                       s/ Robert P. Coleman III
                                                       ROBERT P. COLEMAN III
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Tel: (202) 305-0274
                                                       Email: Robert.P.Coleman@usdoj.gov
DATED: December 11, 2015




2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for future medical expenses,
future lost earnings, and future pain and suffering, and the parties reserve the right to move the Court for appropriate
relief.